                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

MELTON PROPERTIES, LLC; FLOYD
M. MELTON, JR.; FLOYD M. MELTON
III; MOSS B. MELTON; MCMILLAN ACRES;
DANNY HARGETT; JANE HART MCMILLAN
HARGETT; DAVID HARGETT                                                              PLAINTIFFS

V.     CIVIL ACTION NO. 4:18-CV-00079-DMB-JMV

ILLINOIS CENTRAL RAILROAD COMPANY;
CANADIAN NATIONAL RAILWAY; UNION
TANK CAR COMPANY, INC.; JOHN DOES 1-5                                             DEFENDANTS

                                            ORDER

       This matter is before the court on the motion of the Plaintiffs for relief from L.U.Civ.R

7(b)(2)(C). The court, having considered the matter, finds that the motion is well taken and should

be GRANTED.

       Further, to the extent the instant motion requests a briefing schedule for the [58] motion to

compel, the motion is hereby MOOT, as the court has, since the filing of the instant motion, set

the requested briefing schedule as memorialized in the [62] Minute Entry.

       SO ORDERED, this, December 11, 2018.

                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE




                                                1
